Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 8, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he lost his employment as a result of his own misconduct. Claimant’s employment was terminated for insubordination after repeated warnings for violation of company rules. The board has determined that claimant’s activities rise to the level of misconduct as contemplated in Matter of James (Levine) (34 NY2d 491). This finding is supported by substantial evidence and, since the issue is a factual determination made by the board, it must be affirmed (Matter of Lester [Catherwood], 30 AD2d 1025). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.